IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON

               ERIC THOMAS v. HENRY STEWARD, WARDEN

                    Appeal from the Circuit Court for Lake County
                      No. 12CR89759 R. Lee Moore, Jr., Judge




               No. W2012-01887-CCA-R3-HC - Filed January 10, 2013


The Petitioner, Eric Thomas, appeals the Circuit Court of Lake County’s denial of his pro
se petition for writ of habeas corpus. The State has filed a motion requesting that this Court
affirm the trial court’s judgment pursuant to Rule 20 of the Rules of the Court of Criminal
Appeals. Following our review, we grant the State’s motion and affirm the judgment of the
trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed
        Pursuant to Rule 20 of the Rules of the Court of Criminal Appeals

J OHN E VERETT W ILLIAMS, J., delivered the opinion of the Court, in which A LAN E. G LENN
and C AMILLE R. M CM ULLEN, JJ., joined.

Eric Thomas, Tiptonville, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; and Clarence E. Lutz, Assistant
Attorney General, for the Appellee, Henry Steward, Warden.

                              MEMORANDUM OPINION

       In 1997, the Petitioner was indicted on three counts of robbery and two counts of
aggravated robbery. The State agreed to reduce the aggravated robbery charges to robbery.
The Petitioner went to trial on the first charge, was found guilty, and was sentenced to eight
years and one day. He pled guilty to the four remaining robbery charges. The trial court
sentenced the Petitioner to six years for each conviction and ordered that the sentences run
consecutively to each other and to his sentence on the first charge, resulting in an effective
sentence of thirty-two years and one day.
       On direct appeal, this court reversed the trial court’s imposition of consecutive
sentences because the facts and circumstances did not support the trial court’s finding that
the Petitioner was a dangerous offender pursuant to Tennessee Code Annotated section 40-
35-115(b). See State v. Eric D. Thomas, No. W1999-00337-CCA-R3-CD, 2001 Tenn. Crim.
App. LEXIS 467, at *9 (Tenn. Crim. App., at Jackson, June 26, 2001). This court remanded
the case to the trial court for “further findings as to the [Petitioner’s] eligibility for
consecutive sentencing.” Id. at *11. On remand, the trial court sentenced the Petitioner on
April 22, 2002, to six years for each conviction and again imposed consecutive sentences,
for an effective sentence of thirty-two years and one day.

        On January 11, 2011, the Petitioner filed a petition for habeas corpus relief in which
he alleged that he was illegally incarcerated because his sentences had expired prior to
resentencing. He argued that the effect of this court’s holding on direct appeal was that his
sentences were to run concurrently until either the resentencing hearing or the expiration of
his sentences, whichever came first. He further argued that he earned sufficient “jail credits”
that his sentences expired prior to the resentencing hearing. The trial court dismissed the
petition, and this court upheld the dismissal on appeal. See Eric Thomas v. Charles Trauber,
No. W2011-01157-CCA-R3-HC, 2012 Tenn. Crim. App., LEXIS 48 (Tenn. Crim. App., at
Jackson, Jan. 26, 2012), perm. app. denied (Tenn. May 16, 2012).

       In August of 2012, the Petitioner filed a petition for habeas corpus relief in which he
alleged that his judgments of conviction were void because the trial court failed to render a
judgment in infamy. The Petitioner also raised issues regarding the calculation of pretrial jail
credits and sentence reduction credits and the convictions to which the credits should be
assigned. On August 24, 2012, the trial court entered an order denying the Petitioner relief.
This appeal followed.

        A prisoner is guaranteed the right to habeas corpus relief under Article I, section 15
of the Tennessee Constitution. See also T.C.A. § 29-21-101, et seq. However, the grounds
upon which a writ of habeas corpus may be issued are very narrow. Taylor v. State, 995
S.W.2d 78, 83 (Tenn. 1999). “Habeas corpus relief is available in Tennessee only when ‘it
appears upon the face of the judgment or the record of the proceedings upon which the
judgment is rendered’ that a convicting court was without jurisdiction or authority to
sentence a defendant, or that a defendant’s sentence of imprisonment or other restraint has
expired.” Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). “[T]he purpose of a habeas
corpus petition is to contest void and not merely voidable judgments.” Id. at 163. A void
judgment “is one in which the judgment is facially invalid because the court lacked
jurisdiction or authority to render the judgment or because the defendant’s sentence has
expired.” Taylor, 995 S.W.2d at 83. In contrast,



                                              -2-
       a voidable judgment is facially valid and requires the introduction of proof
       beyond the face of the record or judgment to establish its invalidity. Thus, in
       all cases where a petitioner must introduce proof beyond the record to establish
       the invalidity of his conviction, then that conviction by definition is merely
       voidable, and a Tennessee court cannot issue the writ of habeas corpus under
       such circumstances.

Hickman v. State, 153 S.W.3d 16, 24 (Tenn. 2004) (internal citation and quotations omitted);
see also Summers v. State, 212 S.W.3d 251, 256 (Tenn. 2007). Moreover, it is the
petitioner’s burden to demonstrate, by a preponderance of the evidence, that the judgment
is void or that the confinement is illegal. Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000).

        If the habeas corpus court determines from the petitioner’s filings that no cognizable
claim has been stated and that the petitioner is not entitled to relief, the petition for writ of
habeas corpus may be summarily dismissed. See Hickman, 153 S.W.3d at 20. Further, the
habeas corpus court may summarily dismiss the petition without the appointment of a lawyer
and without an evidentiary hearing if there is nothing on the face of the judgment to indicate
that the convictions are void. Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App.
1994).

        The Petitioner only attached copies of three of the judgments entered in 1999 and did
not attach any copies of the judgments entered following resentencing in 2002 to his petition
for habeas corpus relief. The Petitioner was required to attach to his petition a copy of the
judgments of conviction leading to his restraint or provide a satisfactory reason for their
absence. See T.C.A. 29-21-107(b)(2). The statutory requirements for the contents of a
petition for a writ of habeas corpus are mandatory and failure to meet those requirements
warrants dismissal of the petitioner. See Hickman, 153 S.W.3d at 21.

       The Petitioner asserts that his legal documents were lost as he was transferred from
the Shelby Court jail to the penitentiary in April 2012. The Petitioner has included no efforts
in which he undertook to obtain copies of the judgments. Therefore, the Petitioner has not
provided a satisfactory reason for absence of the judgments. Moreover, disputes regarding
the award of sentence reduction credits by the Tennessee Department of Correction are not
cognizable in a habeas corpus petition. See Tucker v. Morrow, 335 S.W.3d 116, 122 (Tenn.
Crim. App. 2002). The trial court properly dismissed the Petitioner’s petition.

        When an opinion would have no precedential value, the Court of Criminal Appeals
may affirm the judgment or action of the trial court by memorandum opinion when the
judgment is rendered or the action taken in a proceeding without a jury and such judgment
or action is not a determination of guilt, and the evidence does not preponderate against the

                                               -3-
finding of the trial judge. See Tenn. Ct. Crim. App. R. 20. We conclude that this case
satisfies the criteria of Rule 20. Accordingly, it is ordered that the State’s motion is granted.
The judgment of the trial court is affirmed in accordance with Rule 20, Rules of the Court
of Criminal Appeals.




                                                     _________________________________
                                                     JOHN EVERETT WILLIAMS, JUDGE




                                               -4-